


Exhibit 10.49

 

September 28, 2009

 

VIA CERTIFIED MAIL

 

VIA CERTIFIED MAIL

 

 

 

 

 

 

Bridgepoint Education, Inc.

 

Kilroy Realty, L.P.

13500 Evening Creek Drive North

 

c/o Allen Matkins Leck Gamble Mallory and Natsis, LLP

Suite 600

 

1901 Avenue of the Stars, Suite 1800

San Diego, CA 92128

 

Los Angeles, CA 90067-6050

Attention: Mr Kenny Lin

 

Anton Natsis, Esq.

 

 

Delmar L. Nehrenberg, Esq.

 

 

 

 

 

 

 

 

And

 

 

 

 

 

VIA CERTIFIED MAIL

 

 

 

 

 

 

 

 

Kilroy Realty, L.P.

 

 

12200 W. Olympic Blvd. Suite 200

 

 

Los Angeles, CA 90064

 

 

Attn: Legal Department

 

Re:   Lease dated July 31, 2004, as amended (“Prime Lease”) between Kilroy
Realty, L.P. (“Landlord”) and Countrywide Home Loans, Inc., a New York
corporation (“Tenant”) for space which includes premises located at 13500
Evening Creek Drive North, Suite 160, San Diego, California, comprising
approximately 9,849 rentable square feet (the “Premises”)

 

File:   (VP 10210) CAW-A76 13500 EVENING CREEK DR NORTH

 

Gentlemen:

 

The above-referenced Prime Lease term will expire on November 30, 2009 (“Prime
Lease Expiration Date”).   The Premises are currently occupied by Bridgepoint
Education, Inc.  (“Subtenant”) pursuant to a sublease dated October 31, 2007
 (“Sublease”), which Sublease will expire on October 31, 2009.  Tenant has been
informed and Landlord hereby acknowledges that Landlord and Subtenant have
entered into a direct lease for the Premises whereby Subtenant shall remain in
the Premises after the expiration of the Sublease term.

 

To the extent Tenant performs its other obligations under the Prime Lease,
Landlord agrees to accept the Premises (Suite 160) in its AS-IS condition from
Tenant upon expiration of the Prime Lease, with Subtenant in possession of the
Premises, and hereby  waives any Tenant restoration or holdover obligations
under the Prime Lease with regard to the Premises  (Suite 160), including,
without limitation, obligations contained in Article 15 of the Prime Lease. 

 

Similarly, as subtenant is scheduled to continue to occupy such Premises
following the Prime Lease Expiration Date pursuant to the terms of that certain
direct lease dated January 31, 2008 (the “13500 Lease”), notwithstanding any
provision to the contrary contained in such 13500 Lease, Subtenant hereby waives
with regard to the Premises only, its right to require Landlord to remedy any
punchlist items provided to Landlord (i.,e., as more particularly contemplated
by the terms of Section 1.1.1 of the 13500 Lease).

 

Upon expiration of the Prime Lease term on the Prime Lease Expiration Date,
Tenant shall have no further obligations thereunder.

 

Tenant and Subtenant agree that the term of the Sublease shall be extended for
one (1) month beginning November 1, 2009 and ending November 30, 2009 on all the
terms and conditions of the Sublease.  Landlord consents to the foregoing
extension of the Sublease term.

 

By executing this agreement where indicated below, each party hereto agrees to
the terms and conditions set forth above.  Please sign all three (3) originals
of this agreement in the spaces provided below to confirm Landlord’s and
Subtenant’s agreement to the foregoing, return one fully executed original to
Tenant for its records, and retain the other originals for Landlord’s and
Subtenant’s records.

 

1

--------------------------------------------------------------------------------


 

This agreement may be executed in several counterparts, each of which may be
deemed an original, but all of which together shall constitute one and the same
agreement

 

Please do not hesitate to call Kimberly Pozza at 312 904 4480 or e-mail
Kimberly.pozza@am.jll.com if you have any questions.

 

Very truly yours,

 

Countrywide Home Loans, Inc., a New York corporation

 

By:

/s/ Kathleen M. Luongo

 

 

Name:

Kathleen M. Luongo

 

 

Title:

Vice President

 

10/1/09

 

 

 

ACKNOWLEDGED AND AGREED TO:

 

 

 

 

 

LANDLORD

 

 

Kilroy Realty, L.P.

 

 

a Delaware limited partnership

 

 

 

 

 

By:

Kilroy Realty Corporation,

 

 

 

a Maryland corporation,

 

 

 

General Partner

 

 

 

 

 

By:

/s/ Jeffrey C. Hawken

 

By:

/s/ John T. Fucci

Name:

Jeffrey C. Hawken

 

Name:

John T. Fucci

Title:

Executive Vice President

 

Title:

Asset Management

 

Chief Operating Officer

 

 

 

 

 

ACKNOWLEDGED AND AGREED TO:

 

 

 

 

 

SUBTENANT

 

 

Bridgepoint Education, Inc.,

 

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Kenny Lin

 

 

/s/ Steven Isbister

Name:

Kenny Lin

 

 

Steven Isbister

Title:

VP of Real Estate

 

 

VP of Compliance

 

 

 

 

 

 

cc:

Kilroy Realty, L.P.

 

 

 

13520 Evening Creek Drive N. Suite 120

 

 

 

San Diego, CA 92128

 

 

 

Attn: Michael Nelson, Senior Asset Manager

 

 

 

2

--------------------------------------------------------------------------------
